DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1 as follows:
1. (currently amended) A hydrophobic material coated hose for interconnecting components of a liquid-coolant cooling system having a corrosion inhibitor dissolved in a liquid coolant, comprising: 
a hose, wherein the hose is pre-treated with a hydrophobic coating to reduce depletion of the corrosion inhibitor dissolved in the liquid coolant, wherein the hydrophobic coating has a coating thickness of 1-5 mils; and 
wherein the hose comprises polymer tubing containing oxide surfaces, and wherein the hydrophobic coating is formed by binding together hydrophobizing siloxane monomers or fluoropolymers and by binding the hydrophobizing siloxane monomers or the fluoropolymers to the oxide surfaces contained in the polymer tubing.
Please cancel claim 14. 
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew J. Bussan (Applicant’s attorney), on February 4, 2022. 

Reasons for Allowance
Claims 1-5 and 15-18 are allowed over the prior art of record. Among those, claim 1 is the only independent claim. 
The following is an examiner’s statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a hydrophobic material coated hose defined by the structural and compositional limitations in the specific manner as instantly claimed (in claim 1), of which the hydrophobic material coated hose is for interconnecting components of a liquid-coolant cooling system having a corrosion inhibitor dissolved in a liquid coolant, and the coated hose is pre-treated with a specific hydrophobic coating to reduce depletion of the corrosion inhibitor dissolved in the liquid coolant.  In particular, the instantly claimed coated hose comprises a specific polymer tubing containing oxide surfaces, and wherein the hydrophobic coating is formed by binding together hydrophobizing siloxane monomers or fluoropolymers and by binding the hydrophobizing siloxane monomers or the fluoropolymers to the oxide surfaces contained in the polymer tubing, and that the hydrophobic coating has a coating thickness of 1-5 mils. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782